Broyles, J.
1. There was evidence authorizing the jury to find that the plaintiff was an innocent purchaser for value, before due, of the promissory notes sued upon, and was without any notice of defense to the notes.
2. The defendants’ plea of a total failure of consideration, and of fraud inducing them to sign the notes, was also passed upon by the jury; and their finding against the plea was supported by the evidence.
3. There was no material error of law, and the court did not err in refusing a new trial. Judgment affirmed.